Citation Nr: 1634020	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  15-39 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) North Florida/South Georgia Veterans 
Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred at HealthSouth Rehabilitation Hospital from January 13, 2015, to January 21, 2015.


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1950 to January 1954.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 decision by the VA North Florida/South Georgia Veterans Health System.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For several years, including during the period in question, the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) based on service-connected knee disabilities.  He is considered totally and permanently disabled due to his service-connected disabilities.

2.  The Veteran was hospitalized on an emergency basis for bilateral subdural hematomas at Ocala Regional Medical Center (ORMC) from January 8, 2015 to January 13, 2015, when he was discharged.  This private hospitalization was authorized by VA.

3.  On January 13, 2015, the Veteran was transferred from ORMC to HealthSouth Rehabilitation Hospital of Ocala (HealthSouth) for follow-up inpatient rehabilitation treatment and was discharged on January 21, 2015.  

4.  The rehabilitation follow-up treatment at HealthSouth was not authorized in advance by VA, the Veteran's condition was stable upon discharge from ORMC, the treatment at HealthSouth was not for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility, and was not for a medical condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The nearest VA hospital (Gainesville VA Medical Center (VAMC)) is 38 miles away from ORMC.

CONCLUSION OF LAW

The criteria for payment/reimbursement of unauthorized medical expenses at HealthSouth Rehabilitation Hospital, for services rendered from January 13, 2015, to January 21, 2015, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a general obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses. According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  See 38 C.F.R. § 17.132. 

In this case, the Veteran was informed in a May 2015 decision letter that his claim was denied.  The reason for the denial was clearly stated and notice of the legal provisions considered in deciding the claims was provided.  There is no indication that any additional notice or development would aid the Veteran in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A.  Also, in a September 2015 letter, VA advised the Veteran that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.  The Veteran has not requested additional development be undertaken.  In addition, he has submitted additional argument in support of the claim.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (All VA notice errors are not presumptively prejudicial, and any error must be examined in the context of the facts of a particular case.)

Analysis

The Veteran was seen at a VA facility on January 7, 2015 for complaints of a shuffling gait, and was discharged to home.  The next day (January 8th), the Veteran was seen in the emergency room at West Marion Community Hospital, and then transferred to Ocala Regional Medical Center (ORMC) for emergency inpatient treatment of bilateral subdural hematomas from January 8, 2015 until his discharge on January 13, 2015.  This private hospitalization was authorized by VA under 38 U.S.C. § 1703.  See January 13, 2015 non-VA care hospital notification note.  Thus, the issue of payment/reimbursement of expenses from ORMC is not on appeal.  

However, on January 13, 2015, the Veteran was transferred to another private facility, HealthSouth Rehabilitation Hospital of Ocala (HealthSouth) for follow-up inpatient rehabilitation treatment, and was discharged from that facility on January 21, 2015.

The Veteran contends he is entitled to payment or reimbursement of medical expenses incurred from January 13, 2015 through January 21, 2015 at HealthSouth.

The VAMC has denied this claim on the basis that the treatment in question was non-emergent.

At the time of the Veteran's private hospital services from January 13, 2015 to January 21 2015, he was service connected for a knee disability (rated 50 percent disabling), and a knee prosthesis (rated 60 percent disabling).  He was also in receipt of a total disability rating based on individual unemployability (TDIU), and has been found to be permanently and totally disabled.  See VA letters dated in December 2013, December 2014, and December 2015.

Under certain conditions, such as geographical inaccessibility, non-VA facilities may be contracted by VA to furnish medical services for the treatment of a disability of a veteran who has total disability permanent in nature from a service-connected disability.  38 U.S.C.A. § 1703(a).  However, the admission of a Veteran to a non-VA hospital at VA's expense must be authorized in advance.  Id; 38 C.F.R. § 17.54(a).  An exception is provided if an emergency existed at the time of admission to the non-VA hospital or facility - then an authorization may be considered a prior authorization if the Veteran applies, formally or informally, to the VA for authorization within 72 hours after the hour of admission.  Id.  

In written correspondence, the Veteran reported that before he left ORMC, social services employees at that private facility were in contact with VA for its approval to transport him by ambulance.  See June 2015 notice of disagreement.  He said that the VA liaison at ORMC approved his discharge to Health South because of hardship for his at-home caregiver.  He contended that every phase of his treatment was pre-approved by VA.  

Essentially, the Veteran contends that he did not seek prior authorization from VA for his treatment at the HealthSouth private hospital because he was led to believe that another private hospital (ORMC) would take of the matter for him.  

A January 13, 2015 history and physical evaluation note from HealthSouth reflects that during his immediately preceding private hospitalization at ORMC, he underwent bilateral burr hole evacuation of the subdural hematomas, and subsequently was observed in surgical intensive care at ORMC after further stabilization.  He was found to have some dysphagia, and was recommended for a soft diet.  After further stabilization, he was sent to HealthSouth for acute inpatient rehabilitation in a stable condition.  

During physical examination on admission to HealthSouth on January 13, 2015, the Veteran was alert and oriented times three, speech was normal, and cognition was intact.  Cerebellar functions were grossly intact.  The diagnostic assessment was unsteady gait secondary to bilateral subdural hematoma status post burr hole evacuation.  He was admitted for rehabilitation nursing, case management, evaluation, counseling support, and discharge planning.  Daily physical therapy, occupational therapy and speech therapy were planned.  On discharge on January 21, 2015, it was noted that the Veteran had a remarkable course, with significant gains daily with rehabilitation, and improved and became modified independent with his activities of daily living, transfers, gait and bed mobility, and his speech, swallow and memory improved.  He was discharged home in stable condition.

A January 13, 2015 VA consultation sheet reflects that V.H. at ORMC called the VAMC regarding the Veteran's admission to ORMC on January 8, 2015.  She also requested assistance with facilitating contract nursing home placement for the Veteran upon discharge.  The VAMC employee stated that there was third party liability for the care.  (Other records show that the Veteran has Medicare coverage.)  A January 14, 2015 VA contract nursing home (CNH) care consult note reflects that a contract for therapy would be approved pending receipt of admission documentation, and that the CNH office had not received any of the required forms.

In the August 2015 statement of the case, the VAMC indicated that there is no record that ORMC contacted VA social work services to identify the facility to which the Veteran was being transferred, and no indication that the private facility made reasonable attempts to submit the required forms.  The VAMC indicated that VA authorization was not given prior to his transfer to HealthSouth.  The VAMC also indicated that HealthSouth is not a VA-contracted facility and therapy would not have been pre-authorized at that facility.  Finally, the VAMC stated that HealthSouth informed VA that the Veteran used his Medicare for payment.

The Board concludes that as the Veteran was medically found to be in stable condition when he was transferred to HealthSouth on January 13, 2015, was alert and oriented times three, with normal speech and intact cognition, the follow-up inpatient rehabilitation treatment for residuals of subdural hematomas from January 13 to 21, 2015 was for purposes other than an emergency; and the Veteran was required to obtain prior authorization from VA under 38 C.F.R. § 17.54.  There is nothing in the Veteran's VA records showing that VA personnel authorized the financial expenditure associated with private treatment at HealthSouth.  Hence, he does not qualify for reimbursement under 38 U.S.C.A. § 1703(a). 

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  These provisions allow for the reimbursement of unauthorized "emergency treatment" costs under certain limited circumstances.  

To be eligible for reimbursement under 38 U.S.C.A. § 1725, the treatment must satisfy all of the following conditions:  (1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the veteran; (5) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (6) The veteran is financially liable to the non-VA provider of the emergency treatment; (7) The veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; (8) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (9) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability.  38 U.S.C.A. § 1725 (West 2104); 38 C.F.R. § 17.1002 (2015).

Under the statutory provision of 38 U.S.C.A. §§ 1725 and 1728, the term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the Veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. §§ 1725(f)(1), 1728(c); 38 C.F.R. § 17.1002.

The Veteran's private medical treatment for follow-up rehabilitation care for residuals of bilateral subdural hematoma has not been shown to be emergency medical treatment.  The treatment at HealthSouth was not for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility, and was not for a medical condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Based on the facts of this case, the Board finds that a reasonably prudent layperson in the Veteran's position would have requested prior authorization from VA for the treatment received from January 13 to 21, 2015 at HealthSouth.  He was noted to be stable prior to his discharge from ORMC, and stable with normal cognition upon admission to HealthSouth.  The evidence reflects that the emergency requiring treatment at ORMC lasted only until his stabilization on January 13, 2015.  At the very least, he could have requested to be transferred to a VA facility.  The evidence fails to show that VA facilities were not feasibly available.  Review of the record does not otherwise indicate that an attempt to use VA facilities beforehand or to obtain prior VA authorization for the services required would have been unreasonable, unsound, unwise, or not practicable.  The records, and his own statements, reflect that he had previously been treated at nearby VA facilities, including the Gainesville VAMC, as well as the Ocala Community Based Outpatient Clinic.  The nearest VAMC, in Gainesville, is 38 miles (approximately 45 minutes) from ORMC.  

The Board has also taken into consideration the Veteran's written arguments, in particular, that he was told by the private hospital staff at ORMC that they would arrange for VA authorization of his transfer to HealthSouth.  However, based on the Veteran's November 2015 statement, it appears that the Veteran selected HealthSouth as it was closer to his home, as it would be a hardship for his at home caregiver if he were treated at a more distant location.  He also was apparently aware that he needed prior authorization to seek private hospital treatment.  While it is unfortunate that the Veteran presumed his post-emergency treatment at HealthSouth would be paid for by VA, the Board finds by his statements regarding what he communicated to the private hospital staff that he was on notice to, at a minimum, investigate whether his treatment would be covered.  As such, the Veteran's contentions that a private hospital employee told him that VA would pay for his private treatment at another facility (HealthSouth) have little probative weight. 

Therefore, in light of evidence as discussed above, the Board finds the criteria for reimbursement/payment of unauthorized medical expenses incurred as a result of services at HealthSouth, for services rendered from January 13, 2015, to January 21, 2015 have not been met.  Accordingly, the claim on appeal must be denied.  38 U.S.C.A. §§ 1703, 1725, 1728; 38 C.F.R. § 17.54.









							(Continued on the next page)

ORDER

Entitlement to payment or reimbursement for unauthorized private medical services provided by HealthSouth Rehab from January 13, 2015, to January 21, 2015 is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


